Title: To John Adams from William Vernon Sr., 26 May 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dear sir
      Boston May 26th. 1778
     
     The Two foregoing Letters are Copys, thinking it necessary to transmit at least Three Copys these precarious Times, which I shall think no trouble in transcribing, if a single line thereof gives you the least satisfaction. The building the 74 Gun Ships are order’d to be stoped for the present, I suppose it to be in consequence I of what You requested me to write Mr. Ellery upon the subject. Nothing New in the Naval department since my last.
     The Enemy from Newport made an excursion upon the Main Yesterday morning, they Landed about 700 Men at Warren at Day light, under the command of Col. Cambell they burn’t a number of boats that was collected there the last Winter, sat Fire to the Baptist Meeting House which with three or four other buildings were consumed, the Militia collecting to the number of 120 they retreated towards Bristol made a stand, two or three Mile from that Town, while a number Rob’d and plundered the Inhabitants destroy’d furniture &c. &c, sat Fire to the Episcopal Church and 22 of the best dwelling houses in the Town, retreated hastily down to the Ferry landing, opposite to Rhode Island, where a Frigate an Arm’d Brigantine and several Cutter was ready to receive them on board under cover of their Guns which constantly Fir’d upon our People who pursued and harassed them in their retreat and embarkation, altho’ not a fourth part of their number. Col. Barton (who took Prescot) was Wounded with one private we made three Prisoners, and its very probabil Kill’d some and Wounded many, as much blood appeared upon the Hill where they made a stand and several were seen to fall. Thus ended this burning thieveing Expedition in six hours from their Landing after retreating 8 Mile and stealing Twenty respectabe Inhabitants out of their beds, whom they took away, we suppose to Starve and Murder on board their Prison ships, as they have done with some Thousands before. I forgot to tell you Ten days past they sent a party into the Eastward sound and Rob’d the Elizabeth Islands of 1500 sheep and 100 Cattle, burn’t some buildings &c. they did not Land at the Vineyard, return’d to Newport with their booty.
     We are impatient to hear of your safe Arrival. I am most respectfully, Dr. sir your obedt. Hble servt
     
      Wm Vernon
     
    